 

Exhibit 10.17

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (“Agreement”) is made and entered into
this 24 day of February, 2004, by and between Columbia State Bank, a Washington
banking corporation (the “Bank”), together with Columbia Banking System, Inc., a
Washington corporation (“CBSI” and with the Bank, “Employer”), and HARALD R.
RUSSELL (“Russell”).

 

In exchange for the mutual promises and covenants contained herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Russell and Employer agree as follows:

 

1. Resignation. Russell hereby resigns, effective January 30, 2004, as an
officer and employee of Employer and from any official or unofficial committees
or bodies of either the Bank or CBSI. Russell agrees that from the date hereof,
he has no authority to discharge contracts, enter into agreements, or engage in
personnel activities on behalf of Employer.

 

2. Vacation. Russell acknowledges that as of the date hereof, he has accrued
vacation time in the amount of $1,095.32. Employer shall pay Russell the
foregoing amount in a single cash payment, less normal tax withholdings, on the
effective date of this Agreement.

 

3. 401(k) Contribution. For the year ending 2003, on the effective date of this
Agreement, Employer shall contribute an aggregate total of $8,500 to Russell’s
accounts maintained under the combined Columbia Bank Cash or Deferred Profit
Sharing 401(k) Plan and the Execute Deferred Compensation Plan, which amount
represents five percent (5%) of Russell’s annual base salary for 2003.

 

4. Health and Dental Coverage. For up to two years from the date hereof,
Employer will continue Russell’s participation in its group health and dental
insurance plans, or, if that is not possible, Employer shall pay on a monthly
basis an amount equivalent to the monthly cost of premiums (as of the date
hereof) for Russell’s health and dental insurance continuation coverage;
provided, however, that if Russell obtains such coverage or is eligible to
obtain such coverage sooner from another employer or obtains coverage sooner
through his spouse, Employer’s obligations to continue the coverage or payments
under this Section 4 shall terminate. Russell agrees to promptly notify Employer
when he obtains or becomes eligible to obtain such other health or dental
insurance and to return to Employer any amounts received under this Section
following such time.

 

5. Income Benefits. With respect to the Executive Supplemental Compensation
Agreement dated August 1, 2001 among the Bank, CBSI and Russell (the “SERP”),
Russell and Employer acknowledge and agree that no Executive Benefits (as
defined in the SERP) or other benefits have accrued as of the date of Russell’s
resignation and that the SERP is hereby terminated and shall have no further
force or effect. In recognition of Russell’s prior service, Employer will pay
Russell an annual retirement benefit equal to Forty-Thousand Eight Hundred
Dollars ($40,800), which amount shall be paid in substantially equal monthly
installments on the first day of each month, beginning with the month following
the month in which Russell attains sixty-five (65) years of age and continuing
until Russell’s death. At Russell’s election, the foregoing payments may
commence after the attainment of age fifty-five (55) but before age sixty-five
(65) if such payments are reduced by a factor of five-twelfths of one percent
(5/12 %) per month for each month that the payment commencement date precedes
the first day of the month following the month in which Russell attains age
sixty-five (65) years.

 

1



--------------------------------------------------------------------------------

6. Expense Reimbursement. Russell acknowledges that he has been reimbursed for
all expense account charges to which he is entitled, and that Employer has no
further obligation for any such expenses incurred by him.

 

7. Return of Property. Russell acknowledges that he has taken all of his
personal property from Employer’s premises, and confirms that he has returned to
the Bank and CBSI any of their respective property, including but not limited
to: keys, computer equipment, software, customer lists, documents, files and
correspondence.

 

8. Stock Options. Russell and Employer agree that he has vested nonqualified
stock options for 18,749 shares of CBSI’s stock and vested incentive stock
options for 6,671 shares of CBSI’s stock, and that no other shares may vest
under any stock option plan or grant. Russell and Employer acknowledge and agree
that all such options will terminate on April 30, 2004.

 

9. Consulting Services.

 

a. Services to be Provided. Russell shall serve as a consultant of Employer for
a two year period commencing February 1, 2004 (the “Consulting Period”). During
the Consulting Period, Russell will (a) represent and promote the goodwill of
Employer and its affiliates in the Washington communities served by Employer and
its affiliates, (b) maintain communication with management by meeting with the
President and Chairman of the Board at their invitation at such times as are
mutually agreeable, (c) provide consultation on banking matters as an
experienced bank executive, and (d) comply with all written policies of Employer
applicable to his activities as a consultant. Russell shall not participate in
establishing or administering policy of Employer. There shall be no “on
premises” requirement for Russell.

 

b. Consulting Fees. In consideration for his consulting services, Russell shall
be paid at an annual rate of One Hundred Seventy Thousand Dollars ($170,000), in
proportionate bi-monthly installments during the Consulting Period. Russell
shall be responsible for all state, federal and local taxes, including estimated
taxes and employment reporting for Russell and any agents, employees associates
or subcontractors of Russell. Russell agrees to indemnify and hold harmless
employer to the fullest extent permitted by law against and from any and all
liability for such taxes, reporting or other similar costs or expenses arising
from or related to the services provided by Russell during the Consulting Period
and any agents, employees, associates or subcontractors of Russell pursuant to
providing consulting services under this Agreement.

 

10. Restrictive Covenants.

 

a. Participation in a Competing Business. In consideration for the payments and
other benefits conferred upon Russell by this Agreement, Russell agrees that for
the longer of two years following the effective date of this Agreement or for so
long as Russell is receiving payments from Employer under Section 4 or Section 9
hereof, (the “Restricted Period”), Russell will not become involved with a
Competing Business (defined below) or serve, directly or

 

2



--------------------------------------------------------------------------------

indirectly, a Competing Business in any manner, including, without limitation,
as a shareholder, member, partner, director, officer, manager, investor,
organizer, “founder,” employee, consultant, or agent; provided, however, that
Russell may acquire and passively own an interest not exceeding 1% of the total
equity interest in a Competing Business.

 

b. No Solicitation. In consideration for the payments and other benefits
conferred upon Russell by this Agreement, Russell agrees that during the
Restricted Period, he will not directly or indirectly (1) solicit business from
any existing Bank customers and users on behalf of Competing Business, or (2)
hire or attempt to employ, recruit or otherwise solicit, induce or influence any
person to leave employment with Employer.

 

c. Employment Outside Washington. Nothing in this Section 10 prevents Russell
from accepting employment outside the State of Washington, from a Competing
Business, as long as Russell will not (a) act as an employee or other
representative or agent of the Competing Business within the State of Washington
or (b) have any responsibilities for the Competing Business’ operations within
the State of Washington.

 

d. Competing Business. “Competing Business” means any financial institution or
trust company (including without limitation, any start-up or other financial
institution or trust company in formation) that currently competes with, or will
compete during the Restricted Period in the State of Washington with, Employer.

 

e. Non-Disclosure. The parties will use their best efforts to keep the terms of
this Agreement confidential. Employer and Russell may acknowledge to third
persons that their parting was on mutually satisfactory terms. Either party may
disclose the terms of this Agreement to their respective attorneys, accountants,
financial advisers, auditors or similar advisers, or in response to government
requests. Employer may disclose the terms of this Agreement to its officers,
directors, shareholders or managers who have a need to know, and may make
reference to and attach it as part of Employer’s reports to governmental
agencies and its shareholders. Either party may disclose the terms of this
Section 10 as necessary to ensure compliance with its terms. Third persons
informed of the terms of this Agreement shall in turn be advised of this
confidentiality provision and requested to maintain the same. Russell further
agrees that he will not use or disclose confidential or proprietary information
about Employer, its operations, plans, practices, finances, customers, or
employees.

 

f. Forfeiture of Payments and Benefits. The non-competition, non-solicitation
and non-disclosure provisions of this Section 10 are material terms of this
Agreement, and, if violated, it is agreed that Employer will be caused
substantial damages and, as such, all outstanding payments and other benefits
(including without limitation the retirement benefits under Section 5 hereof)
due to Russell under this Agreement at the time of such breach shall be
forfeited, and Employer shall be relieved of any further obligation to make any
such payments or provide such benefits.

 

g. Adequate Consideration. Russell specifically acknowledges the receipt of
adequate consideration for the covenants and agreements contained in this
Section 10 and that Employer is entitled to require him to comply with this
Section. Russell represents that he has experience and capabilities sufficient
to enable him to obtain employment in areas which do not violate this Agreement
and that Employer’s enforcement of a remedy by way of injunction will not
prevent Russell from earning a livelihood.

 

3



--------------------------------------------------------------------------------

11. Enforcement of Restrictive Covenants.

 

a. Reasonableness of Restrictions. Employer and Russell stipulate that, in light
of all of the facts and circumstances of the relationship between Russell and
Employer and the benefits conferred upon Russell hereunder, the covenants and
agreements set forth in Section 10 hereof (including without limitation their
scope, duration and geographic extent) are fair and reasonably necessary for the
protection of Employer’s confidential information, goodwill and other
protectable interests.

 

b. Injunctive Relief. Russell acknowledges that the Bank will suffer immediate
and irreparable harm that will not be compensable by damages alone, if Russell
repudiates or breaches any of the provisions of Section 10 of this Agreement or
threatens or attempts to do so. For this reason, under these circumstances,
Employer will, in addition to and without limitation of any other rights,
remedies or damages available to it at law or in equity, be entitled to obtain
temporary, preliminary, and permanent injunctions in order to prevent or
restrain the breach, and Employer will not be required to post a bond as a
condition for the granting of this relief.

 

12. Release by Russell. Russell hereby remises, releases and forever discharges
each of the Bank and CBSI and their respective directors, officers, employees,
agents, attorneys and other affiliates from all debts, demands, actions, causes
of action, suits, accounts, covenants, contracts, agreements, damages, and any
and all claims, demands and liabilities whatsoever of every name and nature,
both in law and in equity, against the Bank or CBSI or their affiliates or their
successors and assigns which Russell now has or ever had to this date, including
without limitation all rights and any claims under any state or federal
discrimination law; except that this paragraph does not release the Bank’s
future obligations under this Agreement or any claims Russell may have under the
Age Discrimination Employment Act of 1967, as amended, that may arise after the
effective date of this Agreement.

 

13. Hold Harmless and Indemnification. Russell agrees to hold harmless and
indemnify the Bank for any claims arising out of or connected with Russell’s
activities while employed by the Bank. Russell further agrees that, at the
request of or on behalf of Employer, he will, without compensation, reasonably
cooperate with Employer with respect to any actual or potential litigation,
investigation, legal proceedings or dispute arising out of or in connection with
the financial affairs, legal affairs and/or business matters of Employer within
his knowledge, including providing full, complete, truthful and accurate
information, to the best of his knowledge, concerning such matters, testifying
in regards to such matters and/or appearing in person with respect to such
matters. Employer agrees to indemnify and hold harmless Russell to the full
extent permitted by CBSI’s and the Bank’s respective Articles of Incorporation.

 

14. OWBPA Compliance. Russell acknowledges that his assent to the terms of this
Agreement is wholly voluntary and that he has retained and had the opportunity
to consult with counsel and that he fully understands this Agreement. Russell
acknowledges that he has been given a period of at least twenty-one (21) days to
consider this Agreement. Russell may revoke this Agreement at any time during
the seven (7) day period after he signs it. This Agreement shall not become
effective until said revocation period has expired.

 

4



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement sets forth the entire agreement between
Russell and Employer concerning its subject matter. On the effective date of
this Agreement, this Agreement shall supersede all prior agreements, whether
written or oral, between the parties, including the SERP and the Employment
Agreement dated December 20, 2002, the terms of which Russell represents that he
has complied with in all material respects. Russell acknowledges that in
considering whether to sign this Agreement he has not relied upon any
representation, written or oral, not set forth herein.

 

16. Modifications and Waivers. No variations or modifications hereof shall be
deemed valid unless reduced to writing and signed by the parties. No waiver,
express or implied, of any breach of any covenant or agreement shall ever be
held or construed as a waiver of any other breach of the same or any other
covenant or agreement.

 

17. Governing Law; Venue. This Agreement shall be governed by and construed
under the laws of Washington. This Agreement was made and executed in
Washington, and shall be deemed a Washington contract. Venue for any action
arising out of or concerning this Agreement shall lie in Pierce County,
Washington. The prevailing party in any dispute shall be entitled to
reimbursement from the other party of reasonable attorneys’ fees.

 

18. Notices. Any notices given pursuant to this Agreement shall be in writing
and shall be given by either hand delivery, overnight courier (Federal Express
or similar courier service) or certified mail, return receipt requested,
addressed as follows:

 

To Employer:   

Columbia Banking System, Inc.

Attn: Corporate Secretary

1301 A Street

Tacoma, WA 98402

To Russell:   

Harald R. Russell

33411 33rd Place South

Auburn, WA 98001

 

or to such other address of which notice has been given in accordance with this
provision.

 

19. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of Employer and its successors and assigns, and Russell,
and his heirs, executors, administrators, successors and assigns.

 

20. Severability. The parties intend this Agreement to be enforced as written.
However, (i) if any portion or provision of this Agreement shall to any extent
be declared illegal or unenforceable by a duly authorized court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and be enforceable to the
fullest extent permitted by law; and (ii) if any provision, or any part thereof,
is held to be unenforceable because of the

 

5



--------------------------------------------------------------------------------

fduration of such provision or the area covered thereby, Employer and Russell
agree that the court making such determination shall have the power to reduce
the duration and/or area of such provision, and/or to delete specific words and
phrases (“blue-penciling”) and in its reduced or blue-penciled form such
provisions shall then be enforceable and shall be enforced.

 

21. Cooperation. Russell agrees to positively endorse and to refrain from making
disparaging remarks or statements about Employer and its officers, directors and
employees. If so requested by Employer, Russell will, without additional
compensation, cooperate with Employer in addressing matters with Employer’s
customers and employees that may arise in conjunction with Russell’s separation
from the Bank.

 

22. Announcement of Separation. The parties will mutually agreed upon the timing
and content of an announcement regarding Executive’s termination of employment.

 

23. Captions. All captions in this Agreement are intended solely for the
convenience of the parties, and none shall be deemed to affect the meaning or
construction of any provision hereof.

 

[signatures on next page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date first above written.

 

COLUMBIA STATE BANK

By:

 

/s/ Melanie J. Dressel

--------------------------------------------------------------------------------

   

Melanie J. Dressel

   

President and Chief Executive Officer

COLUMBIA BANKING SYSTEM, INC.

By:

 

/s/ Melanie J. Dressel

--------------------------------------------------------------------------------

   

Melanie J. Dressel

   

President and Chief Executive Officer

   

Harald R. Russell

--------------------------------------------------------------------------------

   

Harald R. Russell

 

7